United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2039
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Larry D. Casey,                           *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: January 6, 2000

                                    Filed: January 19, 2000
                                     ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Larry D. Casey challenges the sufficiency of his indictment after he was
convicted on one count of wire fraud, in violation of 18 U.S.C. § 1343. After
reviewing the record and the parties' briefs, we conclude the indictment sufficiently
alleged the essential elements of wire fraud under § 1343 because the indictment's
statement that Casey's fraudulent credit card transactions were "electronically
forward[ed]" described the interstate use of the wires in a form that substantially stated
this element. See 18 U.S.C. § 1343; United States v. O'Hagan, 139 F.3d 641, 651-52
(8th Cir. 1998) (indictment that alleged fraudulent use of confidential business
information held to have alleged "property" element of mail fraud statute "in a form that
substantially state[d] the element"); United States v. Just, 74 F.3d 902, 904 (8th Cir.
1996) (indictment challenged after jeopardy has attached is liberally construed in favor
of sufficiency); United States v.Mallen, 843 F.2d 1096, 1102 (8th Cir.) (court cannot
require indictment to contain particular word or phrase when it alleges element "in a
form which substantially states element") (quoted source omitted), cert. denied, 488
U.S. 849 (1988).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-